           Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 1 of 15




     Perry Narancic (SBN 206820)
 1
     LEXANALYTICA, PC
 2   2225 East Bayshore Road, Suite 200
     Palo Alto, California 94303
 3   Tel.: 650-655-2800
     pjn@lexanalytica.com
 4

 5   Adam J. Levitt (admitted pro hac vice)
     Amy E. Keller (admitted pro hac vice)
 6   Justin Hawal (admitted pro hac vice)
     DICELLO LEVITT GUTZLER LLC
 7   Ten North Dearborn Street, Eleventh Floor
     Chicago, Illinois 60602
 8
     Tel.: 312-214-7900
 9   alevitt@dicellolevitt.com
     akeller@dicellolevitt.com
10
     Additional Counsel Listed on Signature Page
11

12   Counsel for Plaintiff Luka Erceg and the Proposed Class

13                                 UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
15
      LUKA ERCEG, individually and on behalf of        Case No.: 20-cv-1153 HSG
16    all others similarly situated,
                                                       FIRST AMENDED CLASS ACTION
17                  Plaintiff,                         COMPLAINT
18
             v.                                        JURY TRIAL DEMANDED
19
      LENDINGCLUB CORPORATION,
20
                    Defendant.
21

22

23

24

25
26

27

28

30
             Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 2 of 15




 1           Plaintiff Luka Erceg (“Plaintiff”), individually and on behalf of all others similarly situated
 2   (collectively, the “Class,” as more fully defined below), brings this amended class action complaint
 3   against Defendant LendingClub Corporation (“LendingClub” or “Defendant”). Plaintiff makes the
 4   following allegations upon personal knowledge as to his own acts, upon information and belief, and his
 5   attorneys’ investigation as to all other matters, alleging as follows:
 6                                     I.       NATURE OF THE ACTION
 7           1.      This is a class action brought on behalf of all individuals whose telephone calls with
 8   LendingClub were recorded by LendingClub, from locations in California and Massachusetts, without
 9   their knowledge or consent, in violation of California Penal Code §§ 630, et seq. and Mass. Gen. Law
10   Ch. 272 §§ 99, et seq., thereby invading Plaintiff’s and the other Class members’ privacy.
11           2.      LendingClub has a uniform policy or protocol of recording all telephone calls between its
12   representatives and its customers or potential customers.
13           3.      LendingClub, however, does not always disclose to its customers or potential customers
14   that it is recording their private telephone calls in violation of state statutes governing those calls.
15           4.      Given the sensitive nature of the information discussed on calls with LendingClub,
16   customers and potential customers have a reasonable expectation of privacy and that they are not being
17   recorded absent being told so on that specific phone call.
18           5.      During these private telephone calls, LendingClub requests sensitive personal and
19   financial information, including Social Security numbers.
20           6.      Plaintiff brings this class action for damages, injunctive relief, and any other available
21   legal or equitable remedies, resulting from the illegal actions of LendingClub and its related entities or
22   subsidiaries. Despite having policies requiring its customer service representatives to inform individuals
23   that they may be recorded, LendingClub fails to enforce this policy, and does not always disclose to its
24   customers or potential customers that it is recording their private telephone calls. LendingClub employs
25   or causes to be employed, recording and intercepting devices in order to record, monitor, or listen to the
26   telephone calls of Plaintiff and the other Class members, without their knowledge or consent, in violation
27   of California and Massachusetts law.
28                                                          2
     Erceg v. LendingClub Corp.                                                          Case No. 20-cv-1153 HSG
30   First Amended Complaint
                Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 3 of 15




 1                                                    II.     PARTIES
 2             A.       Plaintiff
 3             7.       Luka Erceg is a citizen of California, residing in San Diego County, California.
 4             8.       On at least one occasion, during the process of applying for a loan from a LendingClub
 5   subsidiary, LendingClub contacted Mr. Erceg on October 3, 2018 on his cellular phone, and recorded the
 6   call without his knowledge or consent.
 7             B.       Defendant
 8             9.       LendingClub is a Delaware corporation, with its corporate headquarters and principal
 9   place of business located in San Francisco, California. LendingClub is subject to the jurisdiction of this
10   Court and may be served with process at its principal executive office located at 595 Market Street, Suite
11   200, San Francisco, California.
12             10.      LendingClub is a peer-to-peer lending company that operates the world’s largest peer-to-
13   peer lending platform. It was the first peer-to-peer lender to register its offerings as securities with the
14   Securities and Exchange Commission (“SEC”), and to offer loan trading on a secondary market. The
15   company claims that $53.72 billion in loans had been originated through its platform as of September 30,
16   2019.1 The company raised $1 billion in what became the largest initial public offering (“IPO”) of 2014
17   in the United States.
18             11.      LendingClub employs representatives at call centers located in Massachusetts and
19   California that call customers or potential customers regarding loan applications with LendingClub
20   and/or its subsidiaries.
21                                        III.    JURISDICTION AND VENUE
22             12.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) because this
23   is a class action, there is minimal diversity, and the amount in controversy exceeds $5 million, exclusive
24   of interest and costs.
25
26
     1
27       Lending Club Statistics, https://www.lendingclub.com/info/statistics.action (last accessed Feb. 12, 2020).

28                                                             3
     Erceg v. LendingClub Corp.                                                               Case No. 20-cv-1153 HSG
30   First Amended Complaint
             Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 4 of 15




 1          13.     The Court has personal jurisdiction over LendingClub because it resides and is subject to
 2   general jurisdiction in this District. The Court also has personal jurisdiction over LendingClub, because
 3   it offers loans and other services throughout the United States, including in this District, and the conduct
 4   complained of occurred in or was targeted at this District.
 5          14.     Venue is proper in this District, because Defendant resides in this District and a substantial
 6   part of the events or omissions giving rise to Plaintiff’s claims occurred in this District. 28 U.S.C.
 7   § 1391(b)(1)-(2).
 8                                    IV.     FACTUAL ALLEGATIONS
 9          15.     In the course of attempting to secure financing for his children’s tutoring, Plaintiff
10   contacted C2 Education Services (“C2 Education”). C2 Education is a tutoring company that provides
11   students with customized tutoring services.
12          16.     Plaintiff met with a representative of C2 Education and filled out a loan application for
13   tutoring services. The completed application was submitted to Your Tuition Solutions, which is a loan
14   broker owned and/or operated by Springstone Financial, LLC (“Springstone Financial”). Springstone
15   Financial is a subsidiary of LendingClub. Your Tuition Solutions ultimately arranged financing with
16   NBT Bank.
17          17.     At no point during the initial application process, did Plaintiff have any direct dealings
18   whatsoever with LendingClub, nor was he made aware that LendingClub would have any involvement
19   in his loan application.
20          18.     Plaintiff received no standard terms governing any potential relationship with C2
21   Education, Springstone Financial, Lending Club, or NBT Bank. He received no privacy policy, nor was
22   he informed of which entity would be contacting him about his loan application, or whether those calls
23   would be recorded.
24          19.     Following the application process, a representative of LendingClub, located at a
25   LendingClub call center in Massachusetts, left a telephone message for Plaintiff on his cellular phone
26   requesting a return phone call. LendingClub also makes similar telephone calls to customers or potential
27   customers, including the other Class members, from call centers located in California.
28                                                        4
     Erceg v. LendingClub Corp.                                                        Case No. 20-cv-1153 HSG
30   First Amended Complaint
             Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 5 of 15




 1           20.     Plaintiff, who was located in California, returned the telephone call by calling the direct
 2   line of the LendingClub representative.         Plaintiff left several voicemails on the LendingClub
 3   representative’s direct line.
 4           21.     On at least one occasion, on October 3, 2018, Plaintiff received a call on his cellular phone
 5   from the LendingClub representative and did not receive notice that his call was being recorded. The
 6   representative proceeded to ask questions about Plaintiff’s loan application.
 7           22.     The conversation became contentious when LendingClub’s representative improperly
 8   accused the Plaintiff of fraud (despite subsequently approving his application), and Plaintiff regrettably
 9   said a number of rude things in response—mostly due to the fact that his arm had been recently amputated
10   and he was in a great deal of pain.
11           23.     The representative, who was located in Massachusetts, later filed an application for a
12   protective order against Plaintiff, who was located in California, claiming that Plaintiff had threatened
13   her during the telephone call.
14           24.     During a court hearing related to the LendingClub representative’s application for a
15   protective order on February 14, 2019, the LendingClub representative’s attorney played a recording of
16   the telephone call between the representative and Plaintiff. This is the first time that Plaintiff was
17   informed or had reason to know that he had been recorded on that phone call.
18           25.     During the course of the protective order hearing, Sean Barry, a LendingClub employee,
19   testified that he was responsible for oversight of the telephone system at LendingClub and that it was
20   LendingClub’s “protocol” to record “pretty much anything” that involved an interaction between
21   LendingClub and its customers and/or clients, including the other Class members.
22           26.     Specifically, the employee testified as follows:
23                   Attorney: And what is your occupation, Mr. Barry?
24                   Witness:     I’m a System Engineer for LendingClub.
25                   Attorney: And what is LendingClub briefly?
26                   Witness:     We lend money to people for various needs. The division we work in
27                                Westborough does medical lending and tutoring lending.
28                                                         5
     Erceg v. LendingClub Corp.                                                         Case No. 20-cv-1153 HSG
30   First Amended Complaint
            Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 6 of 15




 1                 Attorney: What are your duties and responsibilities?
 2                 Witness:       I work for the corporate technology team, specifically on the telephone team.
 3                                So I support the phone system.
 4                 Attorney: Do you oversee the recording of calls that come into the organization?
 5                 Witness:       I do. That’s under my purview.
 6                 Attorney: And general—what are the protocols for recording communications at
 7                                LendingClub?
 8                 Witness:       Pretty much anything that any agent or person within LendingClub that
 9                                interacts with a customer or client will be recorded.
10                 Attorney: Are you the keeper of the recording systems at the organization?
11                 Witness:       Yes, I’m part of a team. I reside in Westborough. So I handle all the
12                                Westborough agents.
13                 Attorney: At some point, did you have an occasion to access a recording between Kristin
14                                Cerniglia and the defendant Luca Erceg?
15                 Witness:       Yes. That was requested.
16                 Attorney: Okay. And who requested that?
17                 Witness:       I believe it was Pam Bohen [Phonetic] [1:00:28].
18                 Attorney: And Pam Bohen is sitting in the court room?
19                 Witness:       Yes.
20                 Attorney: And who is she?
21                 Witness:       She’s the Office Manager and Executive Assistant.
22                 Attorney: And did you ask that recording at her request?
23                 Witness:       I was able to get it for her, yes.
24   (emphasis added).
25          27.    Despite Mr. Barry’s testimony that LendingClub records “pretty much anything” that
26   involved an interaction between LendingClub and a customer or client, including Plaintiff and the other
27

28                                                           6
     Erceg v. LendingClub Corp.                                                           Case No. 20-cv-1153 HSG
30   First Amended Complaint
             Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 7 of 15




 1   Class members, at no time during the October 3, 2018 telephone conversation was Plaintiff advised that
 2   the telephone call was being recorded.
 3          28.     Moreover, during that conversation, Plaintiff disclosed sensitive personal and financial
 4   information at the request of the LendingClub representative, including Social Security numbers.
 5          29.     Your Tuition Solutions’ website contains a privacy policy, but it does not disclose that
 6   telephone conversations with customers or potential customers, including Plaintiff and the other Class
 7   members, could be recorded, as a matter of protocol or otherwise.
 8          30.     Similarly, LendingClub has a privacy policy, but Class members are not provided with
 9   that policy in advance of their discussions with LendingClub agents, nor do they have any reason to
10   review LendingClub’s privacy policy in advance of those discussions.
11          31.     Given the sensitive nature of information discussed on calls with LendingClub, customers
12   and potential customers would not expect their calls to be recorded absent being informed so during that
13   specific call, and informing customers on prior or subsequent calls is insufficient to satisfy legal consent
14   and notice requirements.
15                                 V.      CLASS ACTION ALLEGATIONS
16          32.     Plaintiff brings this action pursuant to Rules 23(a), 23(b)(2), and 23(b)(3) of the Federal
17   Rules of Civil Procedure individually and on behalf of a class defined as:
18                  All individuals who have had their telephone calls with LendingClub
19                  recorded by LendingClub without their knowledge and consent.
20   (the “Class,” unless otherwise noted).
21          33.     Excluded from the Class are LendingClub and any of its members, affiliates, parents,
22   subsidiaries, officers, directors, employees, successors, or assigns; the judicial officers, and their
23   immediate family members; and Court staff assigned to this case. Plaintiffs reserve the right to modify
24   or amend the Class definitions, as appropriate, during the course of this litigation.
25          34.     This action has been brought and may properly be maintained on behalf of the Class
26   proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.
27

28                                                        7
     Erceg v. LendingClub Corp.                                                        Case No. 20-cv-1153 HSG
30   First Amended Complaint
             Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 8 of 15




 1          35.     Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of the Class are
 2   so numerous and geographically dispersed that individual joinder of all Class members is impracticable.
 3   The precise number of Class members is unknown to Plaintiffs, but may be ascertained from
 4   LendingClub’s books and records and, based upon publicly-available information, is presumed to be not
 5   less than in the hundreds of thousands of people. Class members may be notified of the pendency of this
 6   action by recognized, Court-approved notice dissemination methods, which may include U.S. Mail,
 7   electronic mail, Internet postings, and/or published notice.
 8          36.     Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2) and
 9   23(b)(3). This action involves common questions of law and fact, which predominate over any questions
10   affecting individual Class members, including, without limitation:
11                  a.      Whether LendingClub engaged in the conduct alleged herein;
12                  b.      Whether LendingClub has a policy of recording and/or monitoring telephone calls;
13                  c.      Whether LendingClub discloses to callers and/or obtains their consent that their
14                          telephone conversations are being recorded and/or monitored;
15                  d.      Whether LendingClub’s alleged conduct violates applicable law;
16                  e.      Whether LendingClub’s conduct violates public policy;
17                  f.      Whether LendingClub’s policies allow it to adequately enforce informing
18                          customers and potential customers that their calls will be recorded;
19                  g.      Whether informing Class members on one call is sufficient to satisfy any consent
20                          requirement for each and every previous or subsequent call;
21                  h.      Whether Class members are entitled to damages, equitable relief, statutory
22                          damages, exemplary damages, and/or other relief; and
23                  i.      The amount and nature of relief to be awarded to Plaintiff and the other Class
24                          members.
25          37.     Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are typical of
26   the other Class members’ claims because Plaintiff and the other Class members’ telephone calls with
27   LendingClub were recorded by LendingClub without their knowledge or consent. Plaintiff and the other
28                                                       8
     Erceg v. LendingClub Corp.                                                      Case No. 20-cv-1153 HSG
30   First Amended Complaint
             Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 9 of 15




 1   Class members suffered damages as a direct and proximate result of the same wrongful conduct in which
 2   LendingClub engaged. Plaintiff’s claims arise from the same practices and course of conduct that give
 3   rise to the other Class members’ claims.
 4          38.     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4). Plaintiff is
 5   an adequate Class representative because his interests do not conflict with the interests of the other Class
 6   members who they seek to represent, Plaintiff has retained counsel competent and experienced in
 7   complex class action litigation, and Plaintiff intends to prosecute this action vigorously. Class members’
 8   interests will be fairly and adequately protected by Plaintiff and his counsel.
 9          39.     Declaratory and Injunctive Relief – Federal Rule of Civil Procedure 23(b)(2).
10   LendingClub has acted or refused to act on grounds generally applicable to Plaintiff and the other Class
11   members, thereby making appropriate final injunctive relief and declaratory relief, as described below,
12   with respect to the Class members as a whole.
13          40.     Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is superior to
14   any other available means for the fair and efficient adjudication of this controversy, and no unusual
15   difficulties are likely to be encountered in the management of this class action. The damages or other
16   financial detriment suffered by Plaintiff and the other Class members are relatively small compared to
17   the burden and expense that would be required to individually litigate their claims against LendingClub,
18   so it would be impracticable for the Class members to individually seek redress for LendingClub’s
19   wrongful conduct. Even if the Class members could afford litigation the court system could not.
20   Individualized litigation creates a potential for inconsistent or contradictory judgments and increases the
21   delay and expense to all parties and the court system. By contrast, the class action device presents far
22   fewer management difficulties, and provides the benefits of single adjudication, economy of scale, and
23   comprehensive supervision by a single court.
24                                         VI.     CLAIMS ALLEGED
25                                        FIRST CLAIM FOR RELIEF
26                                  Violations of California Penal Code § 632
27          41.     Plaintiff repeats and alleges the allegations above, as if fully alleged herein.
28                                                        9
     Erceg v. LendingClub Corp.                                                         Case No. 20-cv-1153 HSG
30   First Amended Complaint
            Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 10 of 15




 1          42.     Plaintiff brings this claim individually and on behalf of the other Class members.
 2          43.     California Penal Code § 632 prohibits one party to a telephone call from intentionally
 3   recording the conversation without the knowledge or consent of the other party. Penal Code § 632 is
 4   violated the moment the recording is made without the consent of all parties thereto, regardless of whether
 5   it is subsequently disclosed that the telephone call was recorded. The only intent required by Penal Code
 6   § 632 is that the act of recording itself be done intentionally. There is no requisite intent on behalf of the
 7   party doing the recording.
 8          44.     LendingClub employed and/or caused to be employed certain eavesdropping, recording,
 9   and listening equipment on telephone lines of its employees and/or representatives of LendingClub,
10   including those located in California.
11          45.     These recording and/or monitoring devices were maintained and used by LendingClub to
12   overhear, record, and listen to each and every telephone conversation over said telephone lines.
13          46.     These recording and/or monitoring devices were used to record, monitor, or listen to the
14   telephone conversations of Plaintiff and the other Class members, in violation of California Penal Code
15   § 632(a).
16          47.     LendingClub does not inform Class members on every call that the call will be recorded.
17          48.     LendingClub’s business practices and policies do not ensure that customers and potential
18   customers will automatically be informed that their call will be recorded.
19          49.     At no time during the October 3, 2018 telephone conversation between Plaintiff and
20   LendingClub’s representative and/or employee, did LendingClub inform Plaintiff that his telephone call
21   was being recorded and/or monitored and at no time during the October 3, 2018 telephone call did
22   Plaintiff consent to the recording and/or monitoring of his telephone call. During this phone call, Plaintiff
23   was using his cellphone, and the LendingClub representative was using a landline. This phone call
24   contained confidential communications, which included personal financial information, and Plaintiff
25   expected such information not to be shared beyond those parties.
26          50.     LendingClub knew or should have known that its conduct was unlawful and a violation
27   of Plaintiff’s and the other Class members’ right to privacy under California Penal Code §§ 630, et seq.
28                                                        10
     Erceg v. LendingClub Corp.                                                         Case No. 20-cv-1153 HSG
30   First Amended Complaint
            Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 11 of 15




 1   because it knowingly and/or intentionally engaged in the recording and/or monitoring of Plaintiff’s and
 2   the other Class members’ telephone calls with Lending Club.
 3          51.     Based on the foregoing, Plaintiff and the other Class members are entitled to damages and
 4   equitable relief including, but not limited to, requiring LendingClub to disclose on all calls that it is
 5   recording calls prior to commencing such calls to its customers and potential customers, as well as
 6   statutory damages as set forth in California Penal Code § 637.2.
 7                                       SECOND CLAIM FOR RELIEF
 8                                 Violations of California Penal Code § 632.7
 9          52.     Plaintiff repeats and alleges the allegations above, as if fully alleged herein.
10          53.     Plaintiff brings this claim individually and on behalf of the other Class members.
11          54.     California Penal Code § 632.7 prohibits, in pertinent part, “[e]very person, who, without
12   the consent of all parties to a communication . . . intentionally records, or assists in the . . . intentional
13   recordation of, a communication transmitted between . . . a cellular radio telephone and a landline
14   telephone.”    Thus, on its face, California Penal Code § 632.7 precludes the recording of all
15   communications involving a cellular telephone.
16          55.     Though similar, California Penal Code § 632 and § 632.7 are not duplicative and protect
17   separate rights. California Penal Code § 632.7 grants a wider range of protection to conversations where
18   one participant uses a cellular phone or cordless phone.
19          56.     LendingClub employed and/or caused to be employed certain eavesdropping, recording,
20   and listening equipment on telephone lines of all employees and/or representatives of Lending Club,
21   including those located in California.
22          57.     These recording and/or monitoring devices were maintained and used by LendingClub to
23   overhear, record, and listen to each and every telephone conversation over said telephone lines.
24          58.     These recording and/or monitoring devices were used to record, monitor, or listen to the
25   telephone calls of Plaintiff and the other Class members utilizing cellular telephones, in violation of
26   California Penal Code § 632.7.
27          59.     LendingClub does not inform Class members on every call that the call will be recorded.
28                                                        11
     Erceg v. LendingClub Corp.                                                         Case No. 20-cv-1153 HSG
30   First Amended Complaint
            Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 12 of 15




 1          60.     LendingClub’s business practices and policies do not ensure that customers and potential
 2   customers will automatically be informed that their call will be recorded.
 3          61.     At no time during the October 3, 2018 telephone conversation between Plaintiff and
 4   LendingClub’s representative and/or employee, did LendingClub inform Plaintiff that his telephone call
 5   was being recorded and/or monitored and at no time during the October 3, 2018 telephone call did
 6   Plaintiff consent to the recording and/or monitoring of his telephone call. During this phone call, Plaintiff
 7   was using his cellphone, and the LendingClub representative was using a landline.
 8          62.     LendingClub knew or should have known that its conduct was unlawful and a violation
 9   of Plaintiff’s and the other Class members’ right to privacy under California Penal Code § 630, et seq.
10   because it knowingly and/or intentionally engaged in the recording and/or monitoring of Plaintiff’s and
11   the other Class members’ cellular telephone calls with LendingClub.
12          63.     Based on the foregoing, Plaintiff and the other Class members are entitled to damages and
13   equitable relief including, but not limited to, requiring LendingClub to disclose on all calls that it is
14   recording calls prior to commencing such calls to its customers and potential customers, as well as
15   statutory damages as set forth in California Penal Code § 637.2.
16                                        THIRD CLAIM FOR RELIEF
17                                 Violations of Mass. Gen. Law. Ch. 272 § 99
18          64.     Plaintiff repeats and alleges the allegations above, as if fully alleged herein.
19          65.     Plaintiff brings this claim individually and on behalf of the other Class members.
20          66.     Mass. Gen. Law Ch. 272 § 99 prohibits one party to a telephone call from willfully
21   intercepting the contents of any wire or oral communication through the use of any intercepting device
22   by any person without prior authorization by all parties to such communication. It further prohibits the
23   disclosure or use of the contents of any wire or oral communication, knowing that the information was
24   obtained through an interception, without prior authorization by all parties to the communication.
25          67.     The prohibition upon interception of a telephone call includes secretly hearing, secretly
26   recording, or aiding another to secretly hear or secretly record the contents of any wire or oral
27   communication through the use of any intercepting device, including any apparatus capable of
28                                                        12
     Erceg v. LendingClub Corp.                                                         Case No. 20-cv-1153 HSG
30   First Amended Complaint
            Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 13 of 15




 1   transmitting, receiving, amplifying, or recording a wire or oral communication, without prior authority
 2   by all parties to such communication.
 3          68.     LendingClub employed and/or caused to be employed an intercepting device on telephone
 4   lines of all employees and/or representatives of LendingClub, including those located in Massachusetts.
 5          69.     These intercepting devices were maintained and used by LendingClub to secretly
 6   overhear, record, and listen to each and every telephone conversation over said telephone lines.
 7          70.     These intercepting devices were used to record, monitor, or listen to the telephone
 8   conversations of Plaintiff and the other Class members, in violation of Mass. Gen. Law Ch. 272 § 99.
 9          71.     LendingClub does not inform Class members on every call that the call will be recorded.
10          72.     LendingClub’s business practices and policies do not ensure that customers and potential
11   customers will automatically be informed that their call will be recorded.
12          73.     At no time during the October 3, 2018 telephone conversation between Plaintiff and
13   LendingClub’s representative and/or employee, did LendingClub inform Plaintiff that his telephone call
14   was being recorded and/or monitored and at no time during the October 3, 2018 telephone call did
15   Plaintiff consent to the recording and/or monitoring of his telephone call.
16          74.     LendingClub knew or should have known that its conduct was unlawful and a violation
17   of Plaintiff’s and the other Class members’ right to privacy under Mass. Gen. Law Ch. 272 § 99 because
18   it knowingly and/or willfully engaged in the intercepting of Plaintiff’s and the other Class members’
19   telephone calls with LendingClub.
20          75.     Based on the foregoing, Plaintiff and the other Class members are entitled to damages and
21   equitable relief including, but not limited to, requiring LendingClub to disclose on all calls that it is
22   recording calls prior to commencing such calls to its customers and potential customers, as well as
23   statutory damages as set forth in Mass. Gen. Law Ch. 272 § 99Q.
24                                      VII.   REQUEST FOR RELIEF
25          Plaintiff, individually and on behalf of the other Class members, respectfully requests that the
26   Court enter judgment in his favor and against LendingClub as follows:
27

28                                                       13
     Erceg v. LendingClub Corp.                                                      Case No. 20-cv-1153 HSG
30   First Amended Complaint
            Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 14 of 15




 1                  a.     Certifying the Class as requested herein, designating Plaintiff as class
 2   representative, and appointing the undersigned counsel as Class Counsel;
 3                  b.     Declaring that LendingClub is financially responsible for notifying the Class
 4   members of the pendency of this suit;
 5                  c.     Awarding actual and/or statutory damages to the maximum extent allowed, in an
 6   amount to be proven at trial;
 7                  d.     Awarding injunctive relief as permitted by law or equity, including enjoining
 8   LendingClub from continuing the unlawful practices as set forth herein;
 9                  e.     Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses;
10                  f.     Awarding pre- and post-judgment interest on any amounts awarded; and
11                  g.     Awarding such other and further relief as may be just and proper.
12                                    VIII. JURY TRIAL DEMANDED
13          Plaintiff demands a trial by jury on all causes of action so triable.
14

15   Dated: May 15, 2020
16                                                 /s/ Perry Narancic
                                                   Perry Narancic (SBN 206820)
17
                                                   LEXANALYTICA, PC
18                                                 2225 East Bayshore Road, Suite 200
                                                   Palo Alto, California 94303
19                                                 Tel.: 650-655-2800
                                                   pjn@lexanalytica.com
20

21
                                                   Adam J. Levitt (admitted pro hac vice)
22                                                 Amy E. Keller (admitted pro hac vice)
                                                   Justin Hawal (admitted pro hac vice)
23                                                 DICELLO LEVITT GUTZLER LLC
                                                   Ten North Dearborn Street, Eleventh Floor
24                                                 Chicago, Illinois 60602
25                                                 Tel.: 312-214-7900
                                                   alevitt@dicellolevitt.com
26                                                 akeller@dicellolevitt.com
                                                   7556 Mentor Avenue
27                                                 Mentor, Ohio 44060
28                                                       14
     Erceg v. LendingClub Corp.                                                     Case No. 20-cv-1153 HSG
30   First Amended Complaint
            Case 4:20-cv-01153-HSG Document 27 Filed 05/15/20 Page 15 of 15




                                         Tel.: 440-953-8888
 1

 2                                       Counsel for Plaintiff and the Proposed Class

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28                                            15
     Erceg v. LendingClub Corp.                                           Case No. 20-cv-1153 HSG
30   First Amended Complaint
